DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 9-14, 17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunger et al. (US 3705656) (“Hunger”).
Claim 1: a first lock assembly (40) coupled to an arm of the work vehicle (22), wherein the first lock assembly comprises a first lock, a second lock, and a first actuator configured to drive the first lock and the second lock laterally outwardly to engage respective first openings formed in the implement (FIG. 1-2); and a second lock assembly (42) coupled to a frame of the work vehicle (12), wherein the second lock assembly comprises a third lock, a fourth lock, and a second actuator configured to drive the third lock and the fourth lock laterally outwardly to engage respective second openings formed in the implement (FIG. 1-2);
Claims 2 and 11: wherein the first lock and the second lock comprise pins (FIG. 2);
Claims 3 and 12: wherein the third lock and the fourth lock comprise pins (FIG. 2)
Claims 4 and 13: wherein the first actuator comprises a double rod cylinder comprising at least one chamber that is configured to receive a fluid, a first piston rod coupled to or integrally formed with the first lock, and a second piston rod coupled to or integrally formed with the second lock (FIG. 2);
Claim 6: wherein the first lock assembly forms a first connection between the implement and the work vehicle, and the implement is configured to rotate relative to the work vehicle at the first connection (FIG. 1; 40 makes rotation possible in FIG. 1);
Claim 7: wherein the first lock assembly forms a first connection between the implement and the work vehicle and the second lock assembly forms a second connection between the implement and the work vehicle, and the first and second connections are the only connections between the implement and the work vehicle (FIG. 1);
Claim 9: an implement (94) comprising a pair of first openings and a pair of second openings (FIG. 3); a work vehicle comprising: a first lock assembly (40) coupled to an arm of the work vehicle (22), wherein the first lock assembly comprises a first lock, a second lock, and a first actuator configured to drive the first lock and the second lock laterally to engage the pair of first openings of the implement to form a first connection between the implement and the arm of the work vehicle (FIG. 1-2); and a second lock assembly (42) coupled to a frame of the work vehicle (12), wherein the second lock assembly comprises a third lock, a fourth lock, and a second actuator configured to drive the third lock and the fourth lock laterally to engage the pair of second openings formed in the implement to form a second connection between the implement and the frame of the work vehicle (FIG. 1-2);
Claim 10: wherein the implement comprises a dozer blade (94 has front blade in FIG. 1; “The bucket 94 or any type of bucket or implement, such as a snow plow, bulldozer, or the like”);
Claim 14: wherein the implement is coupled to the work vehicle only via the first and second connections (FIG. 1);
Claim 17: aligning a first lock and a second lock of a first lock assembly (40) that is coupled to an arm of a work vehicle (22) with respective first openings of an implement (94); 
actuating a first actuator of the first lock assembly to drive the first lock and the second lock laterally outwardly to engage the respective first openings of the implement to form a first connection between the implement and the arm of the work vehicle (FIG. 1-3); 
aligning a third lock and a fourth lock of a second lock assembly (42) that is coupled to a frame of the work vehicle (12) with respective second openings of the implement; 
actuating a second actuator to drive the third lock and the fourth lock laterally outwardly to engage the respective second openings of the implement to form a second connection between the implement and the frame of the work vehicle (FIG. 1-3);
Claim 19: wherein aligning the third lock and the fourth lock of the second lock assembly with respective second openings of the implement comprises lifting the implement via the arm of the work vehicle after actuating the first actuator of the first lock assembly to drive the first lock and the second lock laterally outwardly to engage the respective first openings of the implement to form the first connection between the implement and the arm of the work vehicle (at least column 2, lines 46-68);
Claim 20: wherein lifting the implement via the arm of the work vehicle causes the implement to rotate about the first connection to align the third lock and the fourth lock of the second lock assembly with respective second openings of the implement (FIG. 1; 40 makes rotation possible in FIG. 1).

Claim(s) 1, 5, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 6332747).
Claim 1: a first lock assembly (5b) coupled to an arm of the work vehicle (2), wherein the first lock assembly comprises a first lock, a second lock, and a first actuator configured to drive the first lock and the second lock laterally outwardly to engage respective first openings formed in the implement (FIG 2-5); and a second lock assembly (5a) coupled to a frame of the work vehicle (1), wherein the second lock assembly comprises a third lock, a fourth lock, and a second actuator configured to drive the third lock and the fourth lock laterally outwardly to engage respective second openings formed in the implement (FIG 2-5);
Claim 5: comprising a controller configured to receive one or more signals indicative of a position of the respective first openings formed in the implement from one or more sensors, and to instruct the first actuator to drive the first lock and the second lock laterally outwardly to engage the respective first openings formed in the implement when the one or more signals indicates that the respective first openings formed in the implement are aligned with the first lock and the second lock (column 6, lines 55-58; “centering”);
Claim 17: aligning a first lock and a second lock of a first lock assembly (5b) that is coupled to an arm of a work vehicle (2) with respective first openings of an implement (4); 
actuating a first actuator of the first lock assembly to drive the first lock and the second lock laterally outwardly to engage the respective first openings of the implement to form a first connection between the implement and the arm of the work vehicle (FIG 2-5); 
aligning a third lock and a fourth lock of a second lock assembly (5a) that is coupled to a frame of the work vehicle (1) with respective second openings of the implement; 
actuating a second actuator to drive the third lock and the fourth lock laterally outwardly to engage the respective second openings of the implement to form a second connection between the implement and the frame of the work vehicle (FIG. 2-5);
Claim 18: receiving, at a controller, one or more signals indicative of a position of the respective first openings formed in the implement from one or more sensors; and instructing, using the controller, the first actuator to drive the first lock and the second lock laterally outwardly to engage the respective first openings of the implement in response to the one or more signals indicating that the respective first openings of the implement are aligned with the first lock and the second lock (column 6, lines 55-58; “centering”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fey (US 2018/0238015) (“Fey”) in view of Takojima (JP 56-101402).
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Fey discloses:
Claim 1: a first lock assembly coupled to an arm of the work vehicle, wherein the first lock assembly comprises a first lock, a second lock, and a first actuator configured to drive the first lock and the second lock laterally outwardly to engage respective first openings formed in the implement; and a second lock assembly coupled to a frame of the work vehicle, wherein the second lock assembly comprises a third lock, a fourth lock, and a second actuator configured to drive the third lock and the fourth lock laterally outwardly to engage respective second openings formed in the implement (142/330 on both sides for each 142/330; FIG. 1E/3);
Claim 8: comprising a third lock assembly coupled to the arm of the work vehicle (FIG. 2A, 310/etc.);
Claim 9: an implement comprising a pair of first openings and a pair of second openings; a work vehicle comprising: a first lock assembly coupled to an arm of the work vehicle, wherein the first lock assembly comprises a first lock, a second lock, and a first actuator configured to drive the first lock and the second lock laterally to engage the pair of first openings of the implement to form a first connection between the implement and the arm of the work vehicle; and a second lock assembly coupled to a frame of the work vehicle, wherein the second lock assembly comprises a third lock, a fourth lock, and a second actuator configured to drive the third lock and the fourth lock laterally to engage the pair of second openings formed in the implement to form a second connection between the implement and the frame of the work vehicle (142/330 on both sides for each 142/330; FIG. 1E/3);
Claim 15: wherein the work vehicle comprises a third lock assembly coupled to the arm of the work vehicle, the implement is isolated from the third lock assembly when the implement is coupled to the work vehicle, and the first and second connections enable the work vehicle to drive movement of the implement (FIG. 2A, 310/etc.).

Fey does not directly show:
Claim 8: wherein the third lock assembly is configured to engage a corresponding mounting portion of another implement via a tipping motion to form a respective connection between the another implement and the work vehicle;
Claim 16: comprising another implement, wherein the third lock assembly is configured to engage a corresponding mounting portion of the another implement via a tipping motion to form a third connection that enables the work vehicle to drive movement of the another implement.
Takojima shows a similar device having:
Claim 8: wherein the third lock assembly is configured to engage a corresponding mounting portion of another implement via a tipping motion to form a respective connection between the another implement and the work vehicle (104 via 132a/132b in figure 8);
Claim 16: comprising another implement, wherein the third lock assembly is configured to engage a corresponding mounting portion of the another implement via a tipping motion to form a third connection that enables the work vehicle to drive movement of the another implement (FIG. 2A, 310/etc.);
for the purpose of providing another efficient way to move soil/earth with various implements. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fey as taught by Takojima and include Takojima’s similar device having:
Claim 8: wherein the third lock assembly is configured to engage a corresponding mounting portion of another implement via a tipping motion to form a respective connection between the another implement and the work vehicle;
Claim 16: comprising another implement, wherein the third lock assembly is configured to engage a corresponding mounting portion of the another implement via a tipping motion to form a third connection that enables the work vehicle to drive movement of the another implement;
for the purpose of providing another efficient way to move soil/earth with various implements.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6385872 discloses first and second lock assemblies 4/5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652